FOLLETT, J.
The appellant, Edward L. Fuller, and others are joined as defendants in this action, and the complaint demurred to by the appellant herein is the one which was demurred to by Edward L. Fuller; and, for a statement of the cause of action set forth in the complaint, reference is made to the opinion delivered on Fuller’s appeal. It is alleged that Milo M. Belding combined with his co-defendants to defraud the corporation of its property, and that he actually secured some part of it for his own benefit; and within the rule declared in Gray v. Fuller, 44 N. Y. Supp. 883, a cause of action is stated against him. The interlocutory judgment should be affirmed, with costs, with leave to the demurrant to withdraw his demurrer and answer on the payment of the costs of the court below and of this appeal.